Citation Nr: 0941121	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected left lung pleural thickening. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1952 to November 1954.  He served in Korea 
during the Korean Conflict and received the Purple Heart 
Medal. 

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which granted service connection for 
pleural thickening of the left lung; a noncompensable rating 
(zero percent) was assigned.  

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge in a videoconference hearing 
in February 2007.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

In July 2007, the Board remanded for further development to 
ensure all notification requirements were fulfilled.  This 
will be discussed below.  The Veteran's claim was 
readjudicated in a June 2008 supplemental statement of the 
case (SSOC).

In July 2009, the Veteran submitted additional medical 
evidence, most of which was duplicative of evidence already 
of record and previously considered by the agency of original 
jurisdiction (AOJ).  Some of the evidence was not 
duplicative; however, a review of these additional reveals 
that the additional medical evidence is not "pertinent" to 
the appeal, in that it does not address the requisite 
criteria to evaluate the Veteran's service-connected lung 
disability.   Therefore, there is no prejudice to the Veteran 
for the Board to proceed without initial AOJ consideration of 
the evidence or obtaining a waiver of AOJ consideration.  See 
38 C.F.R. § 20.1304 (2009); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


Issues not on appeal

In its October 2009 informal hearing presentation, the 
Veteran's representative appears to have made an informal 
claim for revision of a February 1955 rating decision on the 
basis of clear and unmistakable error (CUE).  The 
representative also appears to be raising a claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include secondary to the 
Veteran's service-connected left lung pleural thickening of 
the left apex.  The Board refers these issues to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard, supra.


FINDINGS OF FACT

1.  The Veteran's service-connected left lung pleural 
thickening of the left apex is not manifested  by FEV-1 of 71 
to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) of 66-to-80- percent predicted.

2.  The evidence does not show that the Veteran's service-
left lung pleural thickening of the left apex is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's service-connected left lung pleural thickening of 
the left apex are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6845 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable evaluation for his service-
connected left lung pleural thickening of the left apex 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2007.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to provide additional 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) and the then recent decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In August 2007, the RO sent the Veteran a VCAA letter 
complying with the Board's remand instructions.  This will be 
discussed in greater detail below.  The RO subsequently 
readjudicated the claim in the June 2009 SSOC. 

Thus, the Board's remand instruction has now been complied 
with as to the issue  on appeal.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in letters from the RO 
dated August 6, 2004, August 27, 2004, and August 9, 2007. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004 and August 2007 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "[r]elevant records held by any Federal 
Agency.  This may include records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
With respect to private treatment records, the letter 
informed the Veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  See 
the August 6, 2004, letter.  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the August 6, 2004, letter at page 2.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) 
(2009).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, elements (1), (2), and (3) are not at issue; 
the Veteran was advised as to elements (4) and (5) in the 
August 9, 2007, letter.

The Board recognizes that the aforementioned VCAA letters did 
not specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also VAOPGCPREC 8-2003.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the two August 
2004 letters and August 2007 letter, and his claim was 
readjudicated in the June 2009 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notices.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the Veteran in proceeding to consider his 
claim on the merits.  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records, VA and private outpatient medical 
records, and provided the Veteran with a VA examination.  

In its October 2009 informal hearing presentation, the 
Veteran's representative requested another examination to 
determine the current level of severity of the Veteran's lung 
disability and to determine the cause of the Veteran's lung 
problems.  

However, review of the evidence does not indicate that the 
Veteran's service-connected lung disability has increased in 
severity since the last VQA examination in January 2005.  
Notably, the representative has not pointed to any such 
evidence.  The Veteran has not submitted any statements 
indicating that his lung disability has increased in 
severity, nor does any recent medical treatment report show 
worsening symptoms.  

With respect to identifying the cause of the Veteran's lung 
problems, such have already been identified.  As will be 
discussed below Veteran suffers from non service-connected 
COPD as well as his service-connected pleural thickening.  
These problems were noted in the January 2005 examination 
report.  To the extent that the Veteran's representative is 
contending that the medical evidence does not adequately 
distinguish among the service-connected and non service-
connected pulmonary disabilities, as will be discussed below 
the Board is ascribing all of the Veteran's pulmonary 
problems to the service-connected disability.  

Therefore, remand for another examination is unwarranted. See 
Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski,  2 
Vet. App. 470, 472 (1992) [VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
previously noted, the Veteran testified before the 
undersigned in February 2007.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran suffered a shrapnel wound in Korea, resulting in 
left lung pleural thickening of the left apex.  Chest x-rays 
done in conjunction with the 2005 VA examination revealed 
left lung pleural thickening in the left apex.  

The Veteran's lung disability is currently rated under 
Diagnostic Codes 6899-7805.  See 38 C.F.R. § 4.20 (2009) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous]; see also 38 C.F.R. § 4.27 (2009) [unlisted 
disabilities requiring rating by analogy will be coded first 
using the numbers of the most closely related body part and 
'99;" hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].  

The assignment of a particular diagnostic code or codes is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7805 [scars, other].  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Diagnostic Code 7805 calls for rating scars based on 
limitation of the part affected.  See 38 C.F.R. § 4.118 
(2009).

The evidence shows that the Veteran's lung disability is 
manifested by left lung pleural thickening in the left apex.  
There is no indication that a scar exists.  Accordingly, 
rating under Diagnostic Code 7805 for scars is not 
appropriate for evaluating pleural thickening of the lungs.  
Diagnostic Code 6845 (chronic pleural effusion or fibrosis) 
is clearly congruent with the service-connected lung 
disability.  
The Board adds that because Diagnostic Codes 7805 rates based 
on limitation of ling function the same rating criteria are 
ultimately used.



Specific schedular criteria

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under Diagnostic Codes 6600, 6603, 6604, 6825-
6833, and 6840- 6845.  A review of the regulatory changes 
reveals that such changes which are pertinent to this claim 
are non-substantive in nature, and merely interpret already 
existing law.

Under Diagnostic Code 6845 [chronic pleural effusion or 
fibrosis], lung disability is rated under the General Rating 
Formula for Restrictive Lung Diseases:

100% disabling:  FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FEVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure or; requires outpatient oxygen 
therapy. 

60 % disabling:  FEV-1 of 40- to-55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

30% disabling:  FEV-1 of 56 to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56-to-65- percent 
predicted.

10% disabling:  FEV-1 of 71 to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) of 66-to-80- percent 
predicted.

Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation or excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  Disabling injuries of the shoulder 
girdle muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement. 
Involvement of muscle group XXI (DC 5321), however, will not 
be separately rated.  [The Veteran is in receipt of service 
connection for moderate residual scar of shrapnel wound of 
the left shoulder and posterior chest wall muscle group III.]

Post-bronchodilator studies are required when PFTs are 
conducted for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states the reasons why.  38 C.F.R. § 4.96 
(d)(4) (2009).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2009).

Analysis

Mittleider concerns

In addition to left lung pleural thickening, for which 
service connection has been established, the record shows an 
additional diagnosis of COPD, which is not currently service-
connected.  See, e.g., the VA examination report dated in 
January 2005.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
Veteran's left lung pleural thickening and that resulting 
from his nonservice-connected COPD.  However, as will be 
discussed below, even considering all of the Veteran's lung 
pathology, his disability would still be rated as zero 
percent according to the schedular rating criteria as 
discussed in detail below.  

Accordingly, for the purposes of this decision, the Board 
will attribute all of the Veteran's lung symptoms to his 
service-connected left lung pleural thickening.
This obviously does not prejudice the Veteran.

Schedular rating

The Veteran's lung disability is currently rated 
noncompensably disabling.  As outlined above, to obtain the 
next higher disability rating (10 percent), the Veteran would 
have to exhibit FEV-1 of 71 to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) of 66-to-80- percent 
predicted.  See 38 C.F.R. § 4.97, Diagnostic Code 6845 
(2009). 

The Veteran's pulmonary function test (PFT) values do not 
fall within the prescribed ranges for an increased rating.  
Testing performed in conjunction with the January 2005 VA 
examination revealed a FEV-1 test of 118.6 percent of 
predicted value after use of a bronchodilator.  FEV-1/FVC 
test result was 82 percent after use of a bronchodilator.  
The examiner noted that the "[p]ulmonary function tests were 
completely normal." These results do not meet the criteria 
for a compensable disability evaluation.  See 38 C.F.R. § 
4.97, Diagnostic Code 6845.

An April 2006 letter from C.O.C., M.D. noted that Veteran's 
decrease in exercise and work capacity was "approximately 73 
percent of predicted for someone of his age."   This 
unexplained and vague statement is not based on reported 
spirometry testing, appears to be an estimate, and therefore 
cannot be used for rating purposes.  See 38 C.F.R. § 4.96 
(d)(1) (2009); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].

There is no evidence the Veteran has shrapnel retained in the 
lung, pain or discomfort on exertion, or with scattered rales 
or some limitation or excursion of diaphragm or of lower 
chest expansion to warrant a 20 percent disabling.  
See 38 C.F.R. § 4.97, Diagnostic Code 6845, note (3).  The 
January 2005 VA examiner noted that chest excursion was 
symmetrical, there was no use of accessory muscles, and there 
was no distress.  

The findings of the January 2005 examination appear to be 
congruent with the remainder of the medical reports.  With 
the exception of the statement of Dr. C.O.C., all medical 
treatment reports show no lung symptoms.  The Board discounts 
Dr. C.O.C.'s vague statement as an outlier.   

Accordingly, a compensable rating for the service-connected 
left lung pleural thickening is not warranted.  See 38 C.F.R. 
§ 4.31.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
lung disability is asymptomatic and has not changed 
appreciably since the Veteran filed his claim.  There appears 
to have been no medical findings and no other evidence (aside 
from the non-probative statement of Dr. C.O.C.) which would 
allow for the assignment of an increased disability rating at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, July 28, 2004.



Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left lung disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability is specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  With respect to frequent 
hospitalizations, there is no indication that the Veteran has 
been hospitalized for his left lung disability. 

With respect to employment, the Veteran indicated that he has 
trouble working due to shortness of breath.  There is also a 
statement from the Veteran's former employer stating that the 
Veteran's work production as a carpenter deteriorated due in 
part to his lung disability.    


Notably, there is nothing in the record indicating that the 
Veteran's lung disability is of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2009) is not warranted.


ORDER

Entitlement to an increased rating for service-connected left 
lung pleural thickening of the left apex is denied. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


